DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed February 9th, 2022 have been fully considered but they are not persuasive.
Applicant’s amendments overcome the rejection of record, but do not overcome the prior art as a whole.
With respect to claims 1, 17 and 19, Bono teaches that the second interacting element/fastener (18) is initially inserted/threaded prior to abutting the thread receipt (38) of the second interacting element/cervical plate (17) as is best seen in figure 5.  The screw in the right half of the plate is shown in the initial insertion phase and the screw in the left half of the plate is shown in the abutting position.  As a result, Applicant’s amendment is not found persuasive to overcome the prior art.  The Examiner suggests amending the claim to define the initially inserting step occurs first. Next, the second interacting element is placed/slid moved laterally so as to reside on the bone/object such that the opening in the first interacting element/cervical plate surrounds the second interacting element.  As the device of Bono requires the plate to be placed prior to the step of insertion and cannot have the plate/first interacting element slide laterally such that it surrounds the second interacting element.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the thread receipt of the second interacting element" in line 21.  There is a lack of antecedence for this limitation in the claim.  For the purpose of examination, the limitation has been interpreted to read “the thread receipt of the first interacting element” as this has proper antecedence and is consistent with the step of “abutting” which precedes the limitation.
 	Claim 20 is rejected under 35 U.S.C. 112(b) as they depend from a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1, 5-7, 10-11, 13-14 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bono (US 5,954,722).
 	Regarding claim 1, Bono discloses a method of securing a first interacting element to a second interacting element, the method comprising the steps of providing a first interacting element (17, figure 2) having a first surface (see figure below), a second surface (see figure below), and a thickness (see figure below) therebetween, thereby establishing a lateral surface (see figure below), wherein at least a portion of the lateral surface includes a thread receipt (36, figure 3); providing a second interacting element (18) having a distal end (see figure below) and a proximal end (see figure below) establishing a body therebetween, the body having a thread (123, column 6, lines 27-30) at least partially disposed around a surface of the body (figure 6), wherein the thread is configured to at least partially engage the thread receipt on the first interacting element (column 6, lines 20-30); inserting the second interacting element partially through a surface of an object (figure 6, the “right” screw); abutting the thread receipt of the first interacting element adjacent to the thread of the second interacting element (figure 6, column 6, lines 20-30), wherein the step of initial threading the second interacting element occurs prior to abutting the thread receipt of the second interacting element adjacent to the thread of the second interacting element (the positioning of the fastener in the right half of the bone plate in figure 5); and rotating the second interacting element such that the thread of the second interacting element at least partially engages the thread receipt of the first interacting element (figure 6, column 6, lines 20-30). 	Regarding claim 5, Bono discloses a step of inserting the second interacting 
 	Regarding claim 18, Bono discloses the step of inserting the fastener further within the surface of the bone, such that the engagement between the thread of the fastener and the thread receipt of the cervical plate locks the first interacting element in place (column 6, lines 20-30, column 7, lines 31-45).

 	Regarding claim 19, Bono discloses a method of securing a first interacting element to a second interacting element, the method comprising the steps of providing .	
    PNG
    media_image1.png
    351
    630
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    467
    293
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-4, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bono (US 5,954,722) in view of Fraser et al. (US 2011/0004253).
 Regarding claim 2, Bono discloses the claimed invention including that the first interacting element has a body portion (12), but fails to expressly teach or disclose a pair of fastening cantilevers positioned on opposite sides of the body portion and bent out of a plane at a first angle, the plane residing parallel to the first and the second surfaces of the first interacting element.
 Fraser teaches a first interacting element (120) having a body portion (126) and a pair of testing cantilevers (128, 130, figure 3B) positioned on opposite sides of the body portion and bent out of a plane at a first angle (figure 3A, ¶45), the plane residing parallel to the first and the second surfaces of the first interacting element (figure 3A, top and bottom surfaces of 120) as this allows for fixation of the second interacting element into the anterior rim of the adjacent vertebral bodies (see Abstract, ¶7).  The angling of the cantilever portions allows for the body to be substantially flush or sub-flush with respect to the anterior surface of each vertebra, thereby minimizing the anterior prominence of the plate.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the first interacting element of Bono to have a body portion and a pair of fastening cantilevers positioned on opposite sides of the body portion and bent out of a plane at a first angle as taught by Fraser et al. as the angling 
Regarding claim 3, Bono in view of Fraser et al. teach a step of inserting the second interacting element at a second angle that matches the first angle of the pair of fastening cantilevers (via the modification of Bono’s plate to be angled by Fraser, see figure 4A of Fraser).
Regarding claim 4, Bono in view of Fraser et al. teach a step of inserting the second interacting element at a second angle between 5 degrees and 30 degrees (¶37, ¶45 of Fraser).

Regarding claim 15, Bono discloses the claimed invention except for the cervical plate further includes a pair of fastening cantilevers positioned on opposite sides of the body portion and bent out of a plane at a first angle, the plane residing parallel to the first and the second surfaces of the first interacting element.
 Fraser teaches a first interacting element (120) having a body portion (126) and a pair of testing cantilevers (128, 130, figure 3B) positioned on opposite sides of the body portion and bent out of a plane at a first angle (figure 3A, ¶45), the plane residing parallel to the first and the second surfaces of the first interacting element (figure 3A, top and bottom surfaces of 120) as this allows for fixation of the second interacting element into the anterior rim of the adjacent vertebral bodies (see Abstract, ¶7).  The angling of the cantilever portions allows for the body to be substantially flush or sub-
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the first interacting element of Bono to have a body portion and a pair of fastening cantilevers positioned on opposite sides of the body portion and bent out of a plane at a first angle as taught by Fraser et al. as the angling of the cantilever portions allows for the body to be substantially flush or sub-flush with respect to the anterior surface of each vertebra, thereby minimizing the anterior prominence of the plate.
Regarding claim 16, Bono in view of Fraser et al. teach a step of inserting the second interacting element at a second angle that matches the first angle of the pair of fastening cantilevers (via the modification of Bono’s plate to be angled by Fraser, see figure 4A of Fraser).
Regarding claim 17, Bono in view of Fraser et al. teach a step of inserting the second interacting element at a second angle between 5 degrees and 30 degrees (¶37, ¶45 of Fraser).

 	Regarding claim 20, Bono discloses the first interacting element (10) includes a body portion (12), but fails to teach or discloses a pair of fastening cantilevers, the pair of fastening cantilevers are bent out of a plane at an angle between 5 degrees and 30 degrees.
Fraser et al. disclose a cervical plate (120) having a body portion (126) and a pair of fastening cantilevers (128, 130), the pair of fastening cantilevers are bent out of a 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the cervical plate/first interacting element of Bono to have a body portion and a pair of fastening cantilevers positioned on opposite sides of the body portion and bent out of a plane at a first angle of between 5 degrees and 30 degrees as taught by Fraser et al. as the angling of the cantilever portions allows for the body to be substantially flush or sub-flush with respect to the anterior surface of each vertebra, thereby minimizing the anterior prominence of the plate.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bono (US 5,954,722) in view of Fraser (US 6,432,106).
Regarding claim 8, Bono fails to teach or disclose the first interacting element further includes an engagement aperture at least partially disposed through the first surface, the engagement aperture including an internal thread receipt.
Fraser et al. disclose a first interacting element (20, figure 2) further includes an engagement aperture (44) at least partially disposed through the first surface (the top surface of the plate), the engagement aperture including an internal thread receipt (column 3, lines 1-7).  The threaded aperture allows for threading of an insertion tool to assist in placement of the first interacting element at the target location (column 3, lines 1-7). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the first interacting element of Bono to include an engagement aperture at least partially disposed through the first surface, the engagement aperture including an internal thread receipt as taught by Fraser as it allows for threading of an insertion tool to assist in placement of the first interacting element at the target location.
Regarding claim 9, Bono in view of Fraser disclose coupling a handle (“insertion tool”, column 3, lines 5-7) to the first interacting element, wherein the handle includes a handle thread configured to be received by the engagement aperture of the first interacting element, thereby increasing control over the first interacting element (column 3, lines 1-7).

Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bono (US 5,954,722) in view of DeFalco et al. (US 2014/0052255).
Regarding claim 12, Bono discloses the claimed invention except for the express teaching of the thread includes a thread base surface and an outer thread surface, the outer thread surface being smaller in length near a thread termination end and larger in length near a thread origination end, such that the thread is configured to permit locking of the thread within the thread receipt.  
DeFalco et al. disclose a second interacting element (12) having a body with a thread (56).  The thread includes a thread base surface (see figure below) and an outer thread surface (see figure below), the outer thread surface being smaller in length near a thread termination end (see figure below) and larger in length near a thread .

    PNG
    media_image3.png
    614
    796
    media_image3.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775